Citation Nr: 0529414	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  05-27 882	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the June 
13, 2005, Board of Veterans' Appeals (Board) decision that 
denied service connection for a psychiatric disorder.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
April 1944 to April 1946.  

2.  In July 2005, the veteran filed a motion for revision 
under the provisions of 38 U.S.C. § 7111 alleging clear and 
unmistakable error in the June 13, 2005, Board decision that 
denied service connection for a psychiatric disorder.  

3.  In October 2005, prior to promulgation of a decision by 
the Board on the veteran's claim of clear and unmistakable 
error in the June 13, 2005, Board decision, the veteran's 
representative filed with the Board a signed written request 
that the veteran's July 2005 motion be withdrawn.  


CONCLUSION OF LAW

Because the requirements for withdrawal of a motion for 
revision of a decision based on clear and unmistakable error 
have been met, the motion shall be dismissed without 
prejudice to refiling.  38 C.F.R. § 20.1404(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its June 13, 2005, decision the Board denied entitlement 
to service connection for a psychiatric disorder.  In July 
2005, the veteran filed a motion for revision under the 
provisions of 38 U.S.C. § 7111 alleging clear and 
unmistakable error in the June 13, 2005, Board decision.  In 
October 2005, the veteran's representative filed with the 
Board a motion, signed and in writing, to withdraw the 
pending motion for revision.  With the motion, the 
representative enclosed a copy of a docket sheet from the 
Court of Appeals for Veterans Claims (Court) showing that in 
early October 2005 the veteran filed a notice of appeal at 
the Court.  

A motion for revision of a Board decision based on clear and 
unmistakable error may be withdrawn at any time before the 
Board promulgates a decision on the motion.  Such withdrawal 
shall be in writing, shall be filed with the Board's 
Director of Management and Administration, and shall be 
signed by the moving party or by such party's 
representative.  If such writing is timely received, the 
motion shall be dismissed without prejudice to refiling.  38 
C.F.R. § 20.1404(f).  

As the Board has not promulgated a decision on the veteran's 
July 2005 motion for revision, and the request for 
withdrawal of the motion is in writing, was signed by the 
veteran's representative, and was filed at the correct 
address, all requirements for withdrawal have been met.  The 
Board will, therefore, dismiss the motion for revision 
without prejudice.  


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) (2004) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.

 
 
 
 

